Citation Nr: 0004676	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  The veteran died on March [redacted], 1998.  
The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran's heart disorder was 
first found by VA in 1975 and that he had had this disorder 
since he had been released from service.  She also contends 
that the veteran suffered from a psychiatric disorder due to 
combat in service and that the psychiatric disorder 
contributed to the veteran's heart problems due to increased 
stress.

Direct service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service incurrence of cardiovascular 
disease or a psychosis during wartime service may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

As a preliminary matter, however, the Board must determine 
whether the appellant has submitted evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  If she has not, her 
claim must fail, and VA is not obligated to assist the 
appellant in its development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The veteran's death certificate shows that he died on March 
[redacted], 1998, at the age of 74.  The immediate cause of death was 
cardiac arrest, due to ischemic cardiomyopathy.  Coronary 
arteriosclerotic disease was listed as an underlying cause 
that initiated events resulting in death.

At the time of the veteran's death, service connection was in 
effect for hearing loss in the left ear, evaluated as 10 
percent disabling, and an asymptomatic scar from a shell 
fragment wound of the left ear, evaluated as noncompensable.  
The combined rating for the service-connected disabilities 
was 10 percent.

The veteran's service medical records are negative for any 
complaints, finding or diagnosis of  cardiovascular disease 
or a psychiatric disorder.  The September 1945 separation 
examination report notes shrapnel wound to the right ear in 
May 1945 and to the left ear in June 1945.  The 
cardiovascular system was normal.  Blood pressure was 132/60.  
Pulse was 76 while sitting and 108 immediately after 
exercise.  Chest X-ray was negative.  The veteran's 
psychiatric status was normal.

A VA medical report of a hospitalization from November to 
December 1969 contains a diagnosis of moderate anxiety 
neurosis.  The veteran had been admitted to the hospital 
because of increasing nervousness and severe neurodermatitis.  
Another VA medical report of a hospitalization from June to 
July 1970 also notes a diagnosis of moderate anxiety 
neurosis.  There is no indication in either of these two 
records that the veteran's anxiety neurosis was due to 
service more than 24 years earlier.

A VA examination in November 1975 showed that the veteran had 
regular heart rhythm and no murmurs.  A chest X-ray revealed 
normal heart size with a left ventricular configuration.  
There were no mediastinal abnormalities.  The veteran had 
wheezing and difficulty getting his breath, and it was noted 
that he was quite obese.  His respiratory problems were 
attributed to lack of lung space due to his obesity.  A 
neuropsychiatric examination disclosed no mental disorder.  

A VA psychiatric examination in July 1988 resulted in 
diagnoses of mild dementia, probably secondary to alcohol and 
cerebrovascular disease; atypical anxiety disorder; and 
alcohol dependence by history.

At a Travel Board hearing in October 1999 before the 
undersigned Board Member, the appellant testified that the 
veteran had had a slight heart attack in 1981 and had been 
treated for cardiac problems prior to that in the 1970's.  
She reported that Dr. James Gaye, a cardiologist in 
Lexington, Kentucky, and their family doctor, Dr. James 
Noble, in Beattyville, Kentucky, treated the veteran.  The 
appellant also stated that the veteran received treatment at 
the VA Medical Center in Lexington, Kentucky, in the 1970's 
for psychiatric problems but not for his cardiac disorder.  
The appellant testified that she believed that the veteran 
suffered from a psychiatric disorder due to combat in 
service, and that this psychiatric disorder contributed to a 
heart problem from the increased stress.  The appellant 
testified that, to her knowledge, a doctor had never 
confirmed her theory that the veteran's psychiatric problems 
caused or contributed to his heart disorder.

The Board notes that the record contains no medical evidence 
suggesting the presence of cardiovascular disease or a 
psychiatric disability in service or until decades thereafter 
or suggesting that either disorder was etiologically related 
to service.  Moreover, there is no medical evidence on file 
suggesting that the veteran's service-connected disabilities, 
consisting of left ear hearing loss and an asymptomatic scar 
from a shell fragment wound of the left ear, either caused or 
chronically worsened the veteran's cardiovascular disease, or 
that they otherwise caused or contributed substantially or 
materially to the veteran's death.

The record does not include any medical opinion which 
indicates that the condition which caused the veteran's 
death, coronary artery disease, was in any way related to the 
veteran's service.  The medical articles submitted are not 
specific to the veteran's case and the references to generic 
relationships between coronary heart disease and exposure to 
war-zone stress are insufficient to well-ground the claim.  
See Sacks v. West, 11 Vet. App. 314 (1998), Wallin v. West, 
11 Vet. App. 509 (1998).

The only evidence supportive of the theory that the veteran's 
period of service resulted in a psychiatric disability which 
contributed to his coronary artery disease and cause of death 
consists of the lay assertions of the appellant.  As the 
Court held in Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
however, lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
causation cannot constitute evidence of a well-grounded 
claim.  In light of these circumstances, the Board must 
conclude that the appellant's claim is not well grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

